Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The IDS references submitted on 12/6/2021:
Steward et al. (US 2011/0240747), the US version of WO2010082945, is directed to the use of radio frequency identification (RFID) transponders which are embedded into the body of an elastomeric fluid seal member. The member which is so tagged with the RFID transponder may be in the configuration of an o ring, sanitary gasket, or other shape or length. A thorough review of the Steward et al. reference fails to disclose or render obvious, “a start-up time of the component is either determined within the processing means and transmitted to the central control unit along with the sensor identifier or is determined within the central control unit processor, the start-up time determination being based on the at least an operational parameter and at least a predetermined threshold value for the at least an operational parameter, the central control unit memorizes, for each sensor identifier, the start-up time along with the sensor identifier in a data table, and wherein the central control unit then determines an operating duration for the component as a function of the memorized start-up time for each sensor identifier and a pairing data recorded on the remote server linking the sensor identifier to a component identifier identifying the component the sensor is affixed to”, as recited in claim 1 and similarly recited in claims 10 and 20.
Deigner et al. (DE 102013203832) is directed to a method for manufacturing composite component, involves mounting insert between receptacles of carrier element, and attaching casing so that portion of contact surface of carrier element is partly surrounded to form composite component. A thorough review of the Deigner et al. reference fails to disclose or render obvious, “a start-up time of the component is either determined within the processing means and transmitted to the central control unit along with the sensor identifier or is determined within the central control unit processor, the start-up time determination being based on the at least an operational parameter and at least a predetermined threshold value for the at least an operational parameter, the central control unit memorizes, for each sensor identifier, the start-up time along with the sensor identifier in a data table, and wherein the central control unit then determines an operating duration for the component as a function of the memorized start-up time for each sensor identifier and a pairing data recorded on the remote server linking the sensor identifier to a component identifier identifying the component the sensor is affixed to”, as recited in claim 1 and similarly recited in claims 10 and 20. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454